Citation Nr: 0119966	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to death pension benefits, for accrued purposes 
only, and to receive any accrued benefits due and payable at 
the time of the widow's death.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  The appellant, the nephew of the veteran, filed for 
accrued benefits based on entitlement to death pension 
benefits claimed by the veteran's widow, who is now deceased.

This appeal arose from a July 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In June 2000, the appellant testified at 
a personal hearing at the RO.


FINDINGS OF FACT

1.  The appellant is a nephew of the deceased widow and 
executor of her estate.  

2.  The widow filed an informal claim for death pension 
benefits before she died but the evidence of record at the 
time of her death in June 1999 did not reflect any 
information as to her income or unreimbursed medical 
expenses.


CONCLUSIONS OF LAW

1.  The appellant as a nephew or as executor is not entitled 
to receive any accrued benefits due and payable to the widow 
at the time of her death.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 5121 (West 1991); 38 C.F.R. § 3.1000 (2000).


2.  At the time of the widow's death there were no accrued 
benefits due and payable based on her pension claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § §§ 3.151, 3.155, 3.1000 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes the 
veteran's widow's informal and formal claims for benefits, 
numerous statements from the appellant, and forms concerning 
reimbursement for burial expenses.  No additional pertinent 
evidence has been identified by the appellant, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the appellant has 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
pension benefits, to include at the aid and attendance rate 
(for accrued purposes only).  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the appellant's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

The criteria for accrued benefits, see 38 C.F.R. § 3.1000 
(2000), state as follow:  

(a) Basic entitlement.  Except as provided in Secs. 3.1001 
and 3.1008, where death occurred on or after December 1, 
1962, periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws administered 
by the Department of Veterans Affairs, to which a payee was 
entitled at his death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement as provided in Sec. 3.500(g) will, 
upon the death of such person, be paid as follows:

(1) Upon the death of a veteran to the living 
person first listed as follows: 

(i) His or her spouse; 

(ii) His or her children (in equal shares); 

(iii) His or her dependent parents (in equal 
shares) or the  surviving parent;

(2) Upon the death of a surviving spouse or 
remarried surviving spouse, to the veteran's 
children;

(3) Upon the death of a child, to the surviving 
children of the veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation;

(4) In all other cases, only so much of the accrued 
benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last 
sickness or burial.

(Authority 38 U.S.C.A. § 5121)

In the instant case, the veteran's widow, A.S., filed a VA 
Form 21-4138, Statement in Support of Claim, dated September 
2, 1998 (which was received at the RO on September 11, 1998) 
which requested entitlement to improved pension with aid 
attendance.  This was treated correctly as an informal claim 
for benefits (see 38 C.F.R. § 3.155 (2000)).  On October 16, 
1998, she was sent at her address of record VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
She was told of the necessity for filing the enclosed form.  

In November 1998 and again in January 1999 the RO sent the 
widow letters at her address of record that her claim was 
being processed.  A toll free telephone number was given if 
she had any questions.  Sending these letters was apparently 
misleading, as the RO was awaiting the widow's formal 
application, VA Form 21-534.

The appellant contacted VA in late May 1999 requesting 
information concerning the status of the widow's claim.  A 
report of contact shows that that a VA representative 
telephoned the appellant, apparently on May 26 and left a 
message on his answering machine that VA Form 21-534 had 
never been returned to VA and that another application was 
being mailed to the widow's address of record (which was 
different from the appellant's address).  On June 4, 1999 the 
application was mailed together with information that the 
original application had not been received yet and that the 
current application, in effect, must be returned to VA as 
soon as possible. but no later than October 16, 1999.  

On June 15, 1999, a statement was received from the Director 
of Social Services of the nursing home where the widow had 
been living that she had died on June 10, 1999.  The widow's 
formal application for benefits, VA Form 534, was received on 
June 17, 1999 (as was acknowledged by the appellant during 
his June 2000 hearing testimony).  The formal application did 
not contain information relating to the previous marriage of 
the widow (such as the dates of her first marriage and 
subsequent divorce) or any information regarding unreimbursed 
medical expenses.  The application did contain information 
about her monthly income, which included social security 
benefits.  The form was signed by the appellant, acting under 
"POA", on behalf of the widow, and it was dated June 8, 
1999.  

The appellant then submitted a VA Form 21-601, Application 
for Reimbursement from Accrued Amounts due a Deceased 
Beneficiary, dated December 29, 1999.  He identified himself 
as "nephew - poa - executor".  This application showed that 
$9,446.75 had been paid by the widow's estate, the appellant 
being the executor, for her funeral and monument work.  In 
March 2000, he was informed that his claim for accrued 
benefits was denied because the widow's application was not 
received prior to her death.  The Board should note at this 
point, while it was not made entirely clear by the RO at the 
time, the formal application contained important financial 
information necessary to rule on the widow's claim and such 
information was not on file at the time of her death.  

The appellant testified at a personal hearing in June 2000.  
He recounted events concerning his aunt's claim since its 
inception in September 1998.  He indicated that he had been 
told by the nursing home where she was living that she should 
file a claim for survivor's pension with VA so that the 
amount for her care would increase from $35 per month to $90.  
He indicated that he had been confused by the RO, which sent 
him another application to file after he had asserted that he 
had already filed a claim.  He then called the RO, which was 
in Louisville, Kentucky (his state of residence), apparently 
unaware at that time that her claim was being handled by the 
Indianapolis, Indiana RO.  He was told by the Louisville RO 
that the application had been received and that there was 
nothing further for him to do.  It was not until March or 
April 2000 that he realized that he was not dealing with the 
Indianapolis RO; he then drove to Indiana (where his aunt's 
nursing home was), where he called the Indianapolis RO.  He 
indicated that he then learned that the application had not 
been received.  Another application was subsequently sent to 
him.  He admitted that this application was not received at 
the RO until after his aunt's death.  However, he does not 
feel that this is his fault, as he was mislead as to the 
status of her claim and of the need for additional evidence.

Analysis:  

In this case, it is not clear to the Board whether the 
appellant is pursuing a claim for accrued benefits as 
executor of the widow's estate or simply as nephew of the 
deceased widow.  He is not doing so under a power of attorney 
inasmuch as that power ended upon her death.  If he is 
pursuing this claim only as nephew of the widow, his claim 
must be denied as a matter of law without further discussion 
because as a nephew, he has no entitlement to receive accrued 
benefits, even if an accrued benefit were available in this 
case.  See 38 U.S.C.A. § 5121;  38 C.F.R. § 3.1000 (2000).  
If he is pursuing this claim as executor of the estate, for 
the reason the estate paid the funeral bill, it would appear 
that there is no entitlement because the widow's funeral was 
paid with money that had belonged to her and the estate is 
not a person.  See 38 U.S.C.A. § 5121;  38 C.F.R. § 3.1000 
(2000).

In any event, a review of the appellant's correspondence, in 
particular his substantive appeal dated in July 2000, shows 
that the appellant is not making a claim based on the funeral 
expenses. but rather is seeking the monthly pension benefits 
to which he believes the widow was entitled from the time she 
filed her informal claim to the time she died.  If the Board 
were to assume there was an accrued benefit payable as 
claimed by the appellant, he still would not be entitled to 
receive it as pointed out above.  A nephew is not within the 
class of persons entitled to receive accrued benefits, and 
therefore he lacks basic eligibility to receive the benefits.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000  Therefore, 
without going further, the Board must conclude that the 
appellant's claim lacks legal merit and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).

There is another reason that precludes the payment of accrued 
benefits in this case even if the appellant were a person 
eligible to receive accrued benefits under the law.  For 
there to be accrued benefits payable, a claim must be on file 
at the time of the claimant's death together with the 
evidence required to make the award sought by the claimant.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some other person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2000).  In general, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.155(a) (2000).

In the instant case, there was an informal claim from the 
veteran's surviving spouse for improved pension benefits 
pending at the time of her death.  That informal claim filed 
in September 1998 did not contain the financial information 
necessary for the RO to decide her claim.  As far back as 
October 16, 1998 the widow and presumably the appellant had 
written notice that VA Form 534 had to be filed to validate 
the widow's claim.  The formal claim, when filled out, would 
contain some basic evidence but not necessarily all the 
evidence the RO needed to decide her entitlement.  Even the 
formal claim may lack important evidence such as unreimbursed 
medical expenses paid by the claimant.  From this point in 
time the appellant apparently became confused as to what was 
required, although he must have known that the formal claim 
had not been filed because, if it had been, he would have 
known about it since he was the one who would have filed it.  
He had access to the widow's mail and that mail made it very 
clear that the formal claim had to be filed.  

The formal claim, which included at least minimum financial 
information, was not received by the RO until after the 
widow's death in June 1999.  Nevertheless, such information 
did not include unreimbursed medical expenses.  The point is 
that a claim for accrued benefits must be decided on the 
evidence of record at the time of the widow's death, and the 
evidence which was of record at the time she died was not 
sufficient for granting her death pension benefits.  

Since the widow had established no entitlement to pension 
benefits before she died in June 1999, there is no accrued 
benefit payable in this case on any grounds.  See 38 C.F.R. 
§ 3.1000(a) (2000).

The Board should point out that there is reason to believe 
the appellant had some inaccurate information, as he asserts 
in his correspondence.  For one thing the widow was sent 
letters in November 1988 and January 1999 telling her that 
her claim was being processed.  That was not correct because 
the RO was waiting for her formal claim.   The appellant's 
argument as to the 800 number he used (he lived in Kentucky 
and the widow's address of record was in Indiana) was 
unfortunate, but the RO was dealing with the widow, as far as 
it knew, whose address was in the same state as the RO.  The 
appellant was not even an interested party of record at this 
point in time.  The RO in Indiana did not become aware of the 
appellant's existence and role in this matter until May 1999, 
as shown by a report of contact dated May 26.  

In any event, all the aforementioned became irrelevant 
inasmuch as the appellant lacks basic eligibility as nephew 
or as executor to receive accrued benefits even if there were 
any to pay.  





ORDER

Entitlement to death pension benefits, for accrued purposes 
only, and to receive accrued benefits due and payable at the 
time of the widow's death is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

